DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18 drawn to Species I, classified in Cooperative Patent Classification G06T5/005.
II.	Claims 19-20 drawn to Species II, classified in Cooperative Patent Classification G06N3/08.


This application contains claims directed to the following patentably distinct species: 

I.          Drawn to a digital medium environment to fill a hole in a digital image
using a guidance digital image, containing a portion alignment module implemented at least partially in hardware of a computing device to generate parameters to align a portion of the guidance digital image with the hole to be filled in the digital image; and a fill generation module implemented at least partially in hardware to transform the digital image by filling the hole in the digital image based at least in part on the parameters, as depicted in figure 1, and defined by claims 1-18.

II.         Drawn to system with a means for generating a training guidance digital image by adding the selected training portion to the first digital image; and means for training a model using machine learning based on the training guidance digital image and the first digital image as a training ground truth digital image, as depicted in figure 6, and defined by claims 19 and 20.


The species are independent or distinct because each are drawn to mutually exclusive embodiments which are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  A search for any one of the aforementioned species would not necessarily yield relevant prior art for either of the others, given the mutually exclusive nature of the species and the entirely different modes of operation.  Furthermore, species I would require a search in G06T5/005, species II would require a search in G06N3/08.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on M-F, 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kenny A Cese/
Examiner, Art Unit 2663